           Case 5:19-cv-00054-XR Document 1 Filed 01/18/19 Page 1 of 4
                           .                                         []

                               UNITED STATES DISTRICT COURT
                                                                               FILED
                                WESTERN DISTRICT OF TEXAS                         JAN18    2019
                                   SAN ANTONIO DIVISION
                                                                                                     EXAS
UNITED STATES OF AMERICA,
                                                                          BV-5IOURT
                                                                                 YLERK
                                Petitioner,

V.                                                       CIVIL ACTION NO.

$29,800.00, MORE OR LESS, IN UNITED
STATES CURRENCY,

     P]



$70,000.00, MORE OR LESS, IN UNITED
STATES CURRENCY IN SAFE DEPOSIT
BOX #K89, FROST BANK,

                                Respondents.

                         VERIFIED COMPLAINT FOR FORFEITURE

          Comes now Petitioner United States of America, by and through the United States Attorney

for the Western District of Texas and the undersigned Assistant United States Attorney, pursuant

to Rule G, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

Fed. R. Civ. P., and respectfully states as follows:

                                                  I.
                                  NATURE OF THIS ACTION

          This action is brought by the United States of America seeking forfeiture to the United

States of the following properties:

             .   $29,800.00, More or Less, in United States Currency; and

                 $70,000.00, More or Less, in United States Currency in Safe Deposit Box #K89,
                 Frost Bank,

hereinafter collectively referred to as the "Respondent Currency."
             Case 5:19-cv-00054-XR Document 1 Filed 01/18/19 Page 2 of 4
                           L                                                      S
                                                    II.
                                         JURISDICTION AND VENUE

         Under Title 28 U.S.C. § 1345, this Court has jurisdiction over an action commenced by the

United States, and under Title 28 u.s.c.          §    1355(a), jurisdiction over an action for forfeiture.   This

Court has     in   rem jurisdiction over the Respondent Currency under Title 28 U.S.C. §               1355(b)(6)

and 1395.          Venue is proper in this district pursuant to Title 28 U.S.C.         §   1355(b)(1)(A) because

the acts or omissions giving rise to the forfeiture occurred in this district, and pursuant to Title 28

U.S.C.   §    1355(b)(1)(B) and 1395(b) because the Respondent Currency is found in this district.

                                             III.
                                STATUTORY BASIS FOR FORFEITURE

         This is a civil forfeiture action             in   rem brought against the Respondent Currency for

violations of Title 21 U.S.C.        §    801,   et.   seq.,    and subject to forfeiture to the United States of

America pursuant to Title 21 U.S.C.         §    881(a)(6), which states:

              Forfeitures
         § 881.
         (a) Subject property
         The following shall be subject to forfeiture to the United States and no property
         right shall exist in them:
                                                               ***
                (6) All moneys, negotiable instruments, securities, or other things of value
               furnished or intended to be furnished by any person in exchange for a controlled
               substance or listed chemical in violation of this subchapter, all proceeds
               traceable to such an exchange, and all moneys, negotiable instruments, and
               securities used or intended to be used to facilitate any violation of this
               subchapter.


                                                             IV.
                                FACTS IN SUPPORT OF VIOLATIONS

         See Appendix "A" for facts under seal.
        Case 5:19-cv-00054-XR Document 1 Filed 01/18/19 Page 3 of 4
                                                                     .
                                                V.
                                            PRAYER

       WHEREFORE, Petitioner, United States of America, prays that due process issue to

enforce the forfeiture of the Respondent Currency, that due notice pursuant to Rule 0(4) be given

to all interested parties to appear and show cause why forfeiture should not be   decreed,1   and in

accordance with Rule G of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions, Fed. R. Civ. P., that the Respondent Currency be forfeited to the United States

of America, that the Respondent Currency be disposed of in accordance with the law and for any

such further relief as this Honorable Court deems just and proper.



                                                     Respectfully submitted,

                                                     JOHN F. BASH
                                                     United States At     ey

                                             By:
                                                     FIDEL PARZA III
                                                     Assistant United States Attorney
                                                     Asset Forfeiture Section
                                                     601 N.W. Loop 410, Suite 600
                                                     San Antonio, Texas 78216
                                                     Tel: (210) 384-7040
                                                     Fax: (210) 384-7045
                                                     Email: Fidel.Esparzausdoj .gov
                                                     State Bar No. 24073776

                                                     Attorneys for the United States of America




 Appendix A, which is being filed along with this complaint, will be sent to those known to the
United States to have an interest in the Respondent Currency.
                                                3
    Case 5:19-cv-00054-XR Document 1 Filed 01/18/19 Page 4 of 4
                                                                          S

                                            VERIFICATION

Special Agent Robert Petravage, declares and says that:

        1.     I am a Special Agent with the Drug Enforcement Administration, assigned to the

San Antonio District Office, and am the investigator responsible for the accuracy of the

information provided in this litigation; and

       2.      I have read the above Verified Complaint for Forfeiture and know the contents

thereof; that the information contained in the Verified Complaint for Forfeiture has been furnished

by official government sources; and based on information and belief the allegations contained in

the Verified Complaint for Forfeiture are true.

       Pursuant to Title 28 U.S. C.   §   1746, 1 declare under penalty of perjury that the foregoing is

true and correct.

       Executed on this the    /           day of January, 2019.




                                                 Robert Petravage, Sr
                                                 Drug Enforcement A
                                                 San Antonio District
       Case 5:19-cv-00054-XR Document 1-1 Filed 01/18/19 Page 1 of 2
                          .                                                  S
                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,

                              Petitioner,

V.                                                              CIVIL ACTION NO.

$29,800.00, MORE OR LESS, IN UNITED
STATES CURRENCY,
                                                                 8A19CA0054                                  YR
AND

$70,000.00, MORE OR LESS, IN UNITED
STATES CURRENCY IN SAFE DEPOSIT
BOX #K89, FROST BANK,

                              Respondents.

                  ORDER FOR WARRANT OF ARREST OF PROPERTY

       WHEREAS a Verified Complaint for Forfeiture                 in   rem was filed on January 18, 2019,

against the following properties:

               $29,800.00, More or Less, in United States Currency; and

               $70,000.00, More or Less, in United States Currency in Safe Deposit Box #K89,
               Frost Bank,

hereinafter collectively referred to as the "Respondent Currency," alleging that the Respondent

Currency is subject to forfeiture to the United States of America pursuant to Title 21 U.S.C.            §

881(a)(6) for violations of Title 21 U.S.C.   §   801,   et.   seq.;   IT IS THEREFORE

       ORDERED that a Warrant for Arrest of Respondent Currency issue as prayed for, and that

the United States Marshals Service or its designated agent for the Western District of Texas, or

any other law enforcement officer, or any other person or organization authorized by law to enforce

the warrant, be commanded to arrest the Respondent Currency and to take actual or constructive
       Case 5:19-cv-00054-XR Document 1-1 Filed 01/18/19 Page 2 of 2
                                                                    S
possession for safe custody as provided by Rule G, Supplemental Rules of Federal Rules of Civil

Procedure until further order of the Court, and to use whatever means may be appropriate to protect

and maintain the Respondent Currency while in custody, including designating a substitute

custodian or representative for the purposes of maintaining the care and custody of the Respondent

Currency and to make a return as provided by law.

       SIGNED this             day of ____________________,2019.




                                             UNITED STATES DISTRICT JUDGE




                                                2
       Case 5:19-cv-00054-XR Document 1-2 Filed 01/18/19 Page 1 of 2
                              .                                                   S
                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,

                                  Petitioner,

V.                                                                   CIVIL ACTION NO.

$29,800.00, MORE OR LESS, IN UNITED
STATES CURRENCY,

AND

$70,000.00, MORE OR LESS, IN UNITED
STATES CURRENCY IN SAFE DEPOSIT
BOX #K89, FROST BANK,

                                  Respondents.

                       WARRANT FOR THE ARREST OF PROPERTY

TO THE UNITED STATES MARSHALS SERVICE, OR ITS DESIGNATED AGENT, OR
OTHER AUTHORIZED LAW ENFORCEMENT OFFICER OR ANY OTHER PERSON
OR ORGANIZATION AUTHORIZED BY LAW TO ENFORCE THE WARRANT:

        WHEREAS a Verified Complaint for Forfeiture                    in   rem was filed   on January 18, 2019,

against the following properties:

                $29,800.00, More or Less, in United States Currency; and

                $70,000.00, More or Less, in United States Currency in Safe Deposit Box #K89,
                Frost Bank,

hereinafter collectively referred to as the "Respondent Currency," alleging that the Respondent

Currency is subject to forfeiture to the United States of America pursuant to Title 21 U.S.C.                  §

881 (a)(6) for violations   of Title 21 U.S.C.   §§   801,   et.   seq.;   and

        WHEREAS an Order has been entered by the United States District Court for the Western

District of Texas that a Warrant for Arrest of Property be issued as prayed for by Petitioner United
                          .
      Case 5:19-cv-00054-XR Document 1-2 Filed 01/18/19 Page 2 of 2
                                                                   .
States of America.

       YOU ARE THEREFORE COMMANDED to arrest and take actual or constructive

possession of Respondent Currency as soon as practicable by serving a copy of this warrant on the

custodian in whose possession, custody or control the Respondent Currency is presently found,

and to use whatever means may be appropriate to protect and maintain the Respondent Currency

in your custody until further order of this Court, including designating a substitute custodian or

representative for the purposes of maintaining the care and custody of the Respondent Currency

and to make a return as provided by law.

       SIGNED this            day of _______________,2019.



                                                    JEANNETTE CLACK
                                                    United States District Clerk
                                                    Western District of Texas



                                                    Deputy




                                               2
          Case 5:19-cv-00054-XR Document 1-3 Filed 01/18/19 Page 1 of 2
                            .                                        S
                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,

                                Petitioner,

V.                                                       CIVIL ACTION NO.

$29,800.00, MORE OR LESS, IN UNITED
STATES CURRENCY,

AND

$70,000.00, MORE OR LESS, IN UNITED
STATES CURRENCY IN SAFE DEPOSIT
BOX #K89, FROST BANK,

                                Respondents.

                         NOTICE OF COMPLAINT FOR FORFEITURE

         1.       On January 18, 2019, a Verified Complaint for Forfeiture   in   rem was filed in this

Court by the United States Attorney for the Western District of Texas and Assistant United States

Attorney Fidel Esparza III, against the properties described below, which are also specifically

described in the Verified Complaint for Forfeiture, for violations of Title 21 U.S.C.       §   801,   et.




seq.,   and subject to forfeiture to the United States of America pursuant to Title 21 U.S.C.           §


881 (a)(6), namely:

              .   $29,800.00, More or Less, in United States Currency; and

                  $70,000.00, More or Less, in United States Currency in Safe Deposit Box #K89,
                  Frost Bank,

hereinafter collectively referred to as the "Respondent Currency."

         2.       Pursuant to Supplemental Rule of Federal Civil Procedure G(4)(b), notice to any

person who reasonably appears to be a potential claimant shall be by direct notice.

                                                                                       APPENDIX B
       Case 5:19-cv-00054-XR Document 1-3 Filed 01/18/19 Page 2 of 2



Accompanying this notice is the Verified Complaint for Forfeiture which has been filed in this

cause and which describes the Respondent Currency. Pursuant to Supplemental Rule G(4)(b),

any person claiming an interest in the Respondent Currency who has received direct notice of this

forfeiture action must file a Claim, in compliance with Rule G(5)(a), with the court within thirty-

five (35) days after the notice was sent, if delivered by mail (if mailed, the date sent is

provided below), or within 35 days of the date of delivery, if notice was personally served.

An Answer or motion under Rule 12 of the Federal Rules of Civil Procedure must then be filed

within twenty-one (21) days of the Claim being filed.

       The Claim and Answer must be filed with the Clerk of the Court, 655 E. Cesar E. Chavez

Blvd., Room G65, San Antonio, Texas 78206, and copies of each must be served upon Assistant

United States Aftomey Fidel Esparza III, 601 N.W. Loop 410, Suite 600, San Antonio, Texas

78216, or default and forfeiture will be ordered.   See   Title 18 U.S.C.   §   983(a)(4)(A) and Rule

G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

       Failure to follow the requirements set forth above will result in ajudgment by default taken

against you for the relief demanded in the complaint.

       DATE NOTICE SENT:
                                  Case 5:19-cv-00054-XR Document 1-4 Filed 01/18/19 Page 1 of 1
 JS44 (Rev.06/17)
                                                                                     CIVIL          COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service ofpleadings or other papers as required by law, except
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the as
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PA GE OF THiS FORM.)

I. (a) PLAINTIFFS                                                                                                       DEFENDANTS
                                                                                                                        29,OO.00, More or Less, in United States Currency; and
               United States of America                                                                                $70,000.00, More or Less, in United States Currency in Safe Deposit
                                                                                                                      Box #K89, Frost Bank
         (b) County of Residence of First Listed Plaintiff                                                             County of Residence of First Listed Defendant Bexar
                                       (EXCEPTIN U.S. PLAThITIFF CASES)                                                                          (IN U.S. PLAINTIFF CASES ONL)9
                                                                                                                        NOTE:       IN LAND CONDEMNATION CASES, USE TIlE LOCATION OF
                                                                                                                                    TIlE TRACT OF LAND INVOLVED.

         (c) Attorneys (Finn Name. Address, and         Telephone Number)
              Fidel Esparza Ill, U.S. Attorney's Office
              601 NW Loop 410, Suite 600, San Antonio, TX 78216
              210-384-7040
                                                                                                                                XPCAo"'4                                                                           XR
II. BASIS OF JURISDICTION (P/ocean 'T'inOneBoxOnly)                                                              CiTIZENSHIP OF PRINCIPAL PARTIES (Place an 'T' in One BoxforPlaintiff
                                                                                                                    (For Diversity Cases Only)                                               and One Box for Defendant)
X1         U.S. Government                 Cl 3     Federal Question                                                                         PTF              DEF                                           PIT       DEF
              Plaintiff                               (U.S. Goveniment Not a Party)                         Citizen of This State                  Cl          Cl       Incorporated or Principal Place
                                                                                                                                                        1           I                                         Cl 4    Cl 4
                                                                                                                                                                          of Business In This State
Cl    2    U.S. Government                 Cl    4 Diversity                                                 Citizen of Another State              Cl 2        Cl   2   Incorporated and Principal Place            Cl 5    Cl 5
             Defendant                               (Indicate CitizenshipofParties in Item Ill)                                                                           of Business In Another State
                                                                                                            Citizen or Subject of a                Cl 3        Cl   3   Foreign Nation                              Cl 6    Cl 6
                                                                                                              Foreign Country



Cl 110
               (I
1V NATIJRE OF SIJIT (Place on ".Y" in One Ror Only>

            Insurance
                        RACI
                                             PERSONAL INJURY
                                                                          TORI....
                                                                                PERSONAL INJURY
                                                                                                                 FORFEITURE/PENÃ]
                                                                                                            X 625 Drug Related Seizure
                                                                                                                                          -   I\
                                                                                                                                                                 (lick hens for Nature of Suit Coile flescri,,tioes
                                                                                                                                                                  BANXRUPTCY                           OTUER STATUTES              I

                                                                                                                                                        Cl 422 Appeal 28 USC 158               Cl 375   False Claims Act
Cl    l20Matine                           Cl 3lOAixplane                     Cl 36sPersonallnjury -                   ofProperty2i USC 881              Cl 423 Withdrawal                      Cl   376 QuiTam(31 USC
Cl 130 Miller Act                         Cl 315 Airplane Product                   Product Liability       Cl   690 Other                                     28 USC 157                                3729(a))
Cl 140 Negotiable Instrument                     Liability                   Cl 367 Health Card                                                                                                Cl   400 State Reapportionment
Cl 150 Recovery of Overpsyment            Cl   320 Assault, Libel &                 Pharmaceutical                                                           PROPERTY RIGH1S                   Cl   410 Antitrust
           & Enforcement of Judgment                Slander                         Personal Injury                                                     Cl 820 Copyrights                      Cl   430 Banks and Banking
Cl 151 Medicare Act                       Cl   330 Federal Employers'               Product Liability                                                   CI 830 Patent                          Cl   450 Commerce
Cl 152 Recovery of Defaulted                        Liability                Cl 368 Asbestos Personal                                                   Cl 835 Patent - Abbreviated            Cl   460 Deportation
       Student Loans                      Cl   340 Marine                            Injury Product                                                              New Drug Application          Ci   470 Racketeer Influenced and
       (Excludes Veterans)               Ci    345 Marine Product                   Liability                                                           11   840 Trademark                              Corrupt Organizations
Ci 153 Recovery of Overpayment                      Liability                    PERSONAL PROPERTY                        LABOR                              S.00L4LRECURflY                   Cl   480 Consumer Credit
       of Veteran's Benefits             Cl    350 Motor Vehicle            Ci    370 Other Fraud           Cl   710 Fair Labor Standards               Cl 861 LIlA (1395ff)                   Ci   490 Cable/Sat TV
Cl 160 Stockholders' Suits               Cl    355 Motor Vehicle            Cl    371 Truth in Lending                Act                               Ci 862 Black Lung (923)                Cl   850 Securities/Commodities/
Cl 190 Other Contract                              Product Liability        Ci    380 Other Personal        Ci   720 Labor/Management                        863 DIWC/DIWW (405(g))
                                                                                                                                                        Ci                                               Exchange
Ci 195 Contract Product Liability        Ci    360 Other Personal                     Property Damage                 Relations                         Ci 864 SSID Title XVI                  Ci   890 Other Statutory Actions
Ci 196 Franchise                                   Injury                   CI    385 Property Damage       Cl   740 Railway Labor Act                  Ci 865   RSI (405(g))                  Ci   891 Agricultural Acts
                                         Ci 362 Personal Injury   -                   Product Liability     Cl   751 Family and Medical                                                        CI   893 Environmental Matters
                                                  Medical Maljaactice                                                 Leave Act                                                                Ci   895 Freedom of Information
         REAL PROPERTY                          CIVIL RIGHTS                 PRISONER PETITIONS             Ci   790 Other Labor Litigation                  FEDERAL TAX SUITS                           Act
Cl   210 Land Condemnation               Ci 440 Other Civil Rights            Habeas Corpus:                Ci   791 Employee Retirement                           (US. Plaintiff
                                                                                                                                                        Ci 870 Taxes                           Ci   896 Arbitration
Ci 220 Foreclosure                       Ci 441 Voting                 Ci 463 Alien Detainee                         Income Security Act                         or Defendant)                 Ci   899 Administrative Procedure
Cl 230 Rent Lease & Ejectment            Ci 442 employment             CI 510 Motions to Vacate                                                              871 IRSThird Party
                                                                                                                                                        Ci                                             Act/Review or Appeal of
Ci 240 Torts to Land                     Cl 443 Housing!                      Sentence                                                                           26 USC 7609                           Agency Decision
Ci 245 Tort Product Liability                   Accommodations         Cl 530 General                                                                                                          Cl   950 Constitutionality of
Ci 290 All Other Real Property           Ci 445 Amer. w/Disabilities - Ci 535 Death Penalty                           Ib4MICRATION                                                                     State Statutes
                                               Employment                 Other:                            Cl   462 Naturalization Application
                                         Cl 446 Amer. w/Disabilities - Cl 540 Mandamus & Other              Cl   465 Other Immigration
                                                Other                  Cl 550 Civil Rights                           Actions
                                         Ci 448 Education              Ci 555 Prison Condition
                                                                       Ci 560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement
V. ORIGIN (Place an "X" in One Box Only)
     1     Original            Cl 2   Removed from             Cl     3    Remanded from              [J4   Reinstated or       Ci 5    Transferred from                [3 6 Multidistrict                Cl 8   Multidistrict
           Proceeding                 State Court                          Appellate Court                  Reopened                    Another District                        Litigation -                     Litigation -
                                                                                                                                        (specify)                               Transfer                         Direct File
                                                     the U.S. Civil Statute under which you are filing (Do not c ejuriadietional statutes unless diversity):
VI. CAUSE OF ACTION
                                                 Forfeiture of Proceeds
VII. REQUESTED IN     J CHECK IF THIS ISA CLASS ACTION       DEMAND $            CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                JURY DEMAND:         Cl Yes      No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE  ___________________________DOCKET NUMBER
DATE
             Q(/f4/jt$)
     PR   rjvvii U1LY
                   USJ/,


     RECEIPT 4                        AMOUNT                                         APPLYING IFP                                   JUDGE                                       MAG. JUDGE              IV1   J      ESC
